DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

-‘a mental state determination circuit’ in claim 3
-‘a control data determination circuit’ in claims 5 and 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8, 12, 14-18, 20-21, 23, 27, and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pradeep et al. (US 2012/0083668).
Regarding claim 1, Pradeep teaches a display device (Abstract; Figure 1A) comprising: 
a receiver (106) configured to receive user data (Paragraph 0054) based on an electroencephalography measurement (through sensors 102; Paragraph 0053); 
at least one light source (Paragraph 0055; part of the user device, able to control screen brightness implies a light source); and 
a controller (110/116) configured to control the at least one light source based on the user data (Paragraphs 0055-0056; ‘The analyzer 110 of the instant example then identifies one or more characteristics of the device being operated by the user (e.g., an interface) that correlates and/or matches with moving a sleepy person into a more alert state such as, for example, a brighter screen’ and ‘The adjuster 116 then adjusts one or more characteristic(s) to match the user's current state(s), to attempt to maintain a user in the current state and/or to attempt to produce a desired change in the user's state(s). ‘).
Regarding claim 2, Pradeep teaches wherein the user data comprises raw electroencephalography measurement data (Paragraph 0009: ‘users may be monitored using electroencephalography (EEG)’)
Regarding claim 3, Pradeep teaches further comprising: a mental state determination circuit configured to determine at least one of a mental state or a motor state based on the raw electroencephalography measurement data (Paragraph 0055; part of the analyzer 110: ‘EEG data that shows increasing delta wave activity indicating sleepiness, the analyzer 110 of the instant examples, concludes that the user is in a state of low engagement and is not alert or attentive.’)
Regarding claim 5, Pradeep teaches further comprising: a control data determination circuit configured to determine control data for controlling the at least one light source based on the at least one of mental state or motor state (Paragraph 0055; part of the analyzer 110: ‘The 
Regarding claim 6, Pradeep teaches wherein the user data comprises data indicating at least one of a mental state or a motor state (Paragraph 0055: ‘EEG data that shows increasing delta wave activity indicating sleepiness’)
Regarding claim 8, Pradeep teaches further comprising: a control data determination circuit configured to determine control data for controlling the at least one light source based on the at least one of mental state or motor state (Paragraph 0055; part of the analyzer 110: ‘The analyzer 110 of the instant example then identifies one or more characteristics of the device being operated by the user (e.g., an interface) that correlates and/or matches with moving a sleepy person into a more alert state such as, for example, a brighter screen’)
Regarding claim 12, Pradeep teaches wherein the display device comprises a peripheral device (Paragraph 0056; interface examples).
Regarding claim 14, Pradeep teaches wherein the receiver comprises at least one of a wired interface, a wireless interface, a Bluetooth interface, a ZigBee interface, an infrared interface, a wireless local area network interface, a Universal Serial Bus interface, or a Thunderbolt interface (Paragraph 0053; at least Bluetooth, infrared, wired usb)
Regarding claim 15, Pradeep teaches wherein the at least one light source comprises at least one colored light source (Paragraph 0010; being able to change a font color would require a colored light source); and 
wherein the controller is configured to control a color of the at least one light source based on the user data (Paragraph 0010: ‘In some examples, based on a user's state (e.g., the user's alertness level and/or changes therein), … a font color, … are changed automatically.’)
Regarding claim 16, Pradeep teaches a method for controlling a display device (Abstract; Figure 3), the method comprising: 

controlling at least one light source of the display device based on the user data (Paragraphs 0055-0056; ‘The analyzer 110 of the instant example then identifies one or more characteristics of the device being operated by the user (e.g., an interface) that correlates and/or matches with moving a sleepy person into a more alert state such as, for example, a brighter screen’ and ‘The adjuster 116 then adjusts one or more characteristic(s) to match the user's current state(s), to attempt to maintain a user in the current state and/or to attempt to produce a desired change in the user's state(s). ‘).
Regarding claim 17, Pradeep teaches wherein the user data comprises raw electroencephalography measurement data (Paragraph 0009: ‘users may be monitored using electroencephalography (EEG)’)
Regarding claim 18, Pradeep teaches further comprising: determining at least one of a mental state or a motor state based on the raw electroencephalography measurement data (Paragraph 0055; part of the analyzer 110: ‘EEG data that shows increasing delta wave activity indicating sleepiness, the analyzer 110 of the instant examples, concludes that the user is in a state of low engagement and is not alert or attentive.’)
Regarding claim 20, Pradeep teaches further comprising: determining control data for controlling the at least one light source based on the at least one of mental state or motor state (Paragraph 0055; part of the analyzer 110: ‘The analyzer 110 of the instant example then identifies one or more characteristics of the device being operated by the user (e.g., an interface) that correlates and/or matches with moving a sleepy person into a more alert state such as, for example, a brighter screen’)
Regarding claim 21, Pradeep teaches wherein the user data comprises data indicating at least one of a mental state or a motor state (Paragraph 0055: ‘EEG data that shows increasing delta wave activity indicating sleepiness’)
claim 23, Pradeep teaches further comprising: determining control data for controlling the at least one light source based on the at least one of mental state or motor state (Paragraph 0055; part of the analyzer 110: ‘The analyzer 110 of the instant example then identifies one or more characteristics of the device being operated by the user (e.g., an interface) that correlates and/or matches with moving a sleepy person into a more alert state such as, for example, a brighter screen’)
Regarding claim 27, Pradeep teaches wherein the display device comprises a peripheral device (Paragraph 0056; interface examples).
Regarding claim 29, Pradeep teaches wherein the user data is received using at least one of a wired interface, a wireless interface, a Bluetooth interface, a ZigBee interface, an infrared interface, a wireless local area network interface, a Universal Serial Bus interface, or a Thunderbolt interface (Paragraph 0053; at least Bluetooth, infrared, wired usb)
Regarding claim 30, Pradeep teaches wherein the at least one light source comprises at least one colored light source (Paragraph 0010; being able to change a font color would require a colored light source); and 
wherein the method further comprises controlling a color of the at least one light source based on the user data (Paragraph 0010: ‘In some examples, based on a user's state (e.g., the user's alertness level and/or changes therein), … a font color, … are changed automatically.’)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep et al. (US 2012/0083668) in view of Rolley (US 2014/0330408).
Regarding claim 10, Pradeep is silent on the display device being a wearable device. Rolley teaches wherein the display device comprises a wearable device (Paragraph 0070). It would have been obvious to one of ordinary skill in the art to have modified Pradeep with Rolley because they both discuss the display/interface element as being a design choice (Paragraph 0056 of Pradeep and Paragraph 0070 of Rolley) and thus it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the display device type of Pradeep with that of Rolley.
Regarding claim 25, Pradeep is silent on the display device being a wearable device. Rolley teaches wherein the display device comprises a wearable device (Paragraph 0070). It would have been obvious to one of ordinary skill in the art to have modified Pradeep with Rolley because they both discuss the display/interface element as being a design choice (Paragraph 0056 of Pradeep and Paragraph 0070 of Rolley) and thus it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the display device type of Pradeep with that of Rolley.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791